DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 27 July 2021 has been entered.  Claims 1 – 14 remain pending in the application.  Claims 7 – 12 were previously withdrawn from consideration.  

Election/Restrictions
In the Office Action mailed 27 April 2021, the examiner indicated an oral election was made to examine claims 1 – 6, 13, and 14 with traverse.  The examiner observes no comments were made in the Amendment filed 27 July 2021 with respect to the examiner’s restriction.  Therefore, the examiner’s restriction is made final.

Priority
The examiner maintains, and incorporates herein by reference, the discussion of priority of the instant application with respect to prior Application Nos. 14/199,253 and 14/723,111 as discussed in the Office Action mailed 27 April 2021

Claim Interpretation
The examine maintains the interpretations as discussed on pp. 6 – 7 of the Office Action mailed 27 April 2021 and incorporates said interpretations herein by reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6 and 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Martinet (US 2015/0111466 A1).
	Regarding claim 1, Martinet discloses a bra (“bra” 9: e.g. Fig. 1, 2; ¶¶ [0005] – [0069]), comprising: a pair of bra cups, each bra cup in the pair having an inner edge and an outer edge, the inner edges configured to be coupled to one another (“pair of bra cups” 12, each “bra cup” 12 having “inner edge” 13 and “outer edge” 15: e.g. Fig. 1, 2, 4 – 6, 14; ¶¶ [0007], [0008], [0013] – [0015], [0021], [0025] – [0028], [0039] – [0047], [0049], [0050], [0064], [0066], [0067], [0069]); and a pair of bra wings, each bra wing in the pair having a first end and a second end, each first end being coupled to the outer edge of each bra cup, respectively, and the second end configured to be coupled to one another (“pair of bra wings” 10, each “bra wing” 10 having “first end” 19 and “second end” 21: e.g. Fig. 1, 2; ¶¶ [0007], [0008], [0012], [0024] – [0038], [0057] – [0059], [0061], [0066], [0067], [0069]); wherein at least one of the pair of bra cups and the pair of bra wings comprises a layer of fabric having intrinsically sticky fibers (e.g. ¶¶ [0007], [0008], [0023], [0024], [0028], [0030], [0040], [0045], [0064], [0067], [0068]); and wherein the layer of fabric having intrinsically sticky fibers comprises an inner layer of the at least one of the pair of bra cups and the pair of bra wings and contacts a wearer's skin while the bra is being worn so as to cause the bra to cling to the wearer's skin (e.g. ¶¶ [0005] – [0008], [0023], [0024], [0028], [0031], [0032], [0035], [0038], [0040] – [0042], [0045], [0067] – [0069]).
	Additionally, Martinet’s claim 1 is observed to match the features discussed above.
	Regarding claim 2, in addition to the limitations of claim 1, Martinet discloses the intrinsically sticky fibers comprise an elastic fiber (e.g. ¶¶ [0005], [0023], [0028], [0030] – [0038], [0040] – [0046], [0068]).
	Additionally, Martinet’s claim 2 is observed to match the features discussed above when considered in light of the citations above identifying the species outlined in Martinet’s claim 2 as elastic fibers.
Regarding claim 3, in addition to the limitations of claim 2, Martinet discloses the bra comprises a knitted spacer fabric (e.g. Fig. 3 – 5; ¶¶ [0038], [0041], [0044] – [0047], [0068]).
	Additionally, Martinet’s claim 3 is observed to match the features discussed above.
	Regarding claim 4, in addition to the limitations of claim 3, Martinet discloses the knitted spacer fabric comprises an inner face knitted of elastic fibers for contacting the wearer’s skin (e.g. ¶¶ [0005], [0023], [0028], [0030], [0035] – [0038], [0040] – [0045], [0068]).
	Additionally, Martinet’s claim 4 is observed to match the features discussed above.
	Regarding claim 5, in addition to the limitations of claim 2, Martinet discloses the bra comprises a three-layer fabric (e.g. Fig. 3 – 5; ¶¶ [0038], [0041], [0044] – [0047], [0068]).
	Additionally, Martinet’s claim 5 is observed to match the features discussed above.
	Regarding claim 6, in addition to the limitations of claim 5, Martinet discloses the three-layer fabric comprises an inner face knitted of elastic fibers for contacting the wearer’s skin (“layer” 303, “inner face layer” 401: e.g. Fig. 3 – 5; ¶¶ [0031], [0032], [0041], [0042], [0068]).
	Additionally, Martinet’s claim 6 is observed to encompass the features discussed above, but it is noted the citations above identify thermoplastic polyurethane polymer as a species of elastic fibers.
	Regarding claim 13, Martinet discloses a bra (e.g. Fig. 1, 2; ¶¶ [0005] – [0069]), comprising: a pair of bra cups, each bra cup in the pair having an inner edge and an outer edge, the inner edges configured to be coupled to one another (“pair of bra cups” 12, each “bra cup” 12 having “inner edge” 13 and “outer edge” 15: e.g. Fig. 1, 2, 4 – 6, 14; ¶¶ [0007], [0008], [0013] – [0015], [0021], [0025] – [0028], [0039] – [0047], [0049], [0050], [0064], [0066], [0067], [0069]); and a pair of bra wings, each bra wing in the pair having a first end and a second end, each first end being coupled to the outer edge of each bra cup, respectively, and the second end configured to be coupled to one another (“pair of bra wings” 10, each “bra wing” 10 having “first end” 19 and “second end” 21: e.g. Fig. 1, 2; ¶¶ [0007], [0008], [0012], [0024] – [0038], [0057] – [0059], [0061], [0066], [0067], [0069]); wherein the pair of bra cups and the pair of bra wings comprises a layer of fabric having intrinsically sticky fibers (e.g. ¶¶ [0007], [0008], [0023], [0024], [0028], [0030], [0040], [0045], [0064], [0067], [0068]); and wherein the layer of fabric having intrinsically sticky fibers comprises an inner layer of the at least one of the pair of bra cups and contacts a wearer's skin while the bra is being worn so as to cause the bra to cling to the wearer's skin (e.g. ¶¶ 
	Additionally, Martinet’s claim 1 is observed to recite the features discussed above.
Claims 1 – 6 and 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by McMurray (US 2004/0097151 A1), as evidenced by Graichen (US 5,885,910 A).
	Regarding claim 1, McMurray discloses a bra (“brassiere” 64, 70: e.g. Fig. 8 – 10, 15, 16; ¶¶ [0006] – [0059]), comprising: a pair of bra cups, each bra cup in the pair having an inner edge and an outer edge, the inner edges configured to be coupled to one another (“cup portions”: e.g. Fig. 8 – 10, 15, 16; ¶¶ [0010], [0031], [0038], [0041], [0042], [0049], [0051], [0053] – [0056], [0058], [0059]); and a pair of bra wings, each bra wing in the pair having a first end and a second end, each first end being coupled to the outer edge of each bra cup, respectively, and the second end configured to be coupled to one another (e.g. Fig. 8 – 10, 15, 16); wherein at least one of the pair of bra cups and the pair of bra wings comprises a layer of fabric having intrinsically sticky fibers (e.g. ¶¶ [0007] – [0014], [0016], [0018] – [0020], [0040], [0041], [0043] – [0048], [0053], [0055], [0056]); and wherein the layer of fabric having intrinsically sticky fibers comprises an inner layer of the at least one of the pair of bra cups and the pair of bra wings and contacts a wearer's skin while the bra is being worn so as to cause the bra to cling to the wearer's skin (“second discrete fabric layer” 14: e.g. Fig. 2, 10, 12, 16; ¶¶ [0007], [0008], [0010] – [0014], [0018] – [0020], [0040], [0041], [0043] – [0048], [0052], [0053], [0055], [0056]).
	With respect to McMurray’s layer of fabric having intrinsically sticky fibers, McMurray discloses the layer of fabric comprises, e.g., spandex fibers (e.g. ¶¶ [0009], [0010], [0016], [0041], [0043] – [0045], [0047], [0048], [0053], [0055], [0056]).  Graichen states spandex fibers are intrinsically sticky, as evidenced by Graichen’s use of spandex fibers to effect tackiness with respect to skin (e.g. Col. 1, l. 63, to Col. 9, l. 17; particularly Col. 2, ll. 7 – 8, 31 – 32; Col. 3, ll. 17 – 20, 41 – 44; Col. 5, ll. 60 – 65; Col. 6, ll. 19 – 24).
	Regarding claim 2, in addition to the limitations of claim 1, McMurray discloses the intrinsically sticky fibers comprise an elastic fiber (“elastomeric spandex yarns”: e.g. ¶¶ [0016], [0041], [0053]).
Regarding claim 3, in addition to the limitations of claim 1, McMurray discloses the bra comprises a knitted spacer fabric (“weft-knitted, multilayer, spacer fabric” 10: e.g. Fig. 1 – 7, 10 – 13, 16; ¶¶ [0007] – [0016], [0018] – [0028], [0031] – [0035], [0038], [0040] – [0059]).
	Regarding claim 4, in addition to the limitations of claim 3, McMurray discloses the knitted spacer fabric comprises an inner face knitted of elastic fibers for contacting the wearer’s skin (e.g. ¶¶ [0009], [0010], [0016], [0041], [0043] – [0045], [0047], [0048], [0053], [0055], [0056]).
	Regarding claim 5, in addition to the limitations of claim 2, McMurray discloses the bra comprises a three-layer fabric (“weft-knitted, multilayer, spacer fabric” 10: e.g. Fig. 1 – 7, 10 – 13, 16; ¶¶ [0007] – [0016], [0018] – [0028], [0031] – [0035], [0038], [0040] – [0059]).
	Regarding claim 6, in addition to the limitations of claim 5, McMurray discloses the three-layer fabric comprises an inner face knitted of elastic fibers for contacting the wearer’s skin (“second discrete fabric layer” 14 comprises “elastomeric spandex yarns”: e.g. Fig. 2, 10, 12, 16; ¶¶ [0007], [0008], [0010] – [0014], [0016], [0018] – [0020], [0040], [0041], [0043] – [0048], [0052], [0053], [0055], [0056]).
	Regarding claim 13, McMurray discloses a bra (“brassiere” 64, 70: e.g. Fig. 8 – 10, 15, 16; ¶¶ [0006] – [0059]), comprising: a pair of bra cups, each bra cup in the pair having an inner edge and an outer edge, the inner edges configured to be coupled to one another (“cup portions”: e.g. Fig. 8 – 10, 15, 16; ¶¶ [0010], [0031], [0038], [0041], [0042], [0049], [0051], [0053] – [0056], [0058], [0059]); and a pair of bra wings, each bra wing in the pair having a first end and a second end, each first end being coupled to the outer edge of each bra cup, respectively, and the second end configured to be coupled to one another (e.g. Fig. 8 – 10, 15, 16); wherein the pair of bra cups comprises a layer of fabric having intrinsically sticky fibers (e.g. ¶¶ [0007] – [0014], [0016], [0018] – [0020], [0040], [0041], [0043] – [0048], [0053], [0055], [0056]); and wherein the layer of fabric having intrinsically sticky fibers comprises an inner layer of the at least one of the pair of bra cups and contacts a wearer's skin while the bra is being worn so as to cause the bra to cling to the wearer's skin (“second discrete fabric layer” 14: e.g. Fig. 2, 10, 12, 16; ¶¶ [0007], [0008], [0010] – [0014], [0018] – [0020], [0040], [0041], [0043] – [0048], [0052], [0053], [0055], [0056]).
	With respect to McMurray’s layer of fabric having intrinsically sticky fibers, McMurray discloses the layer of fabric comprises, e.g., spandex fibers (e.g. ¶¶ [0009], [0010], [0016], [0041], [0043] – [0045], [0047], [0048], [0053], [0055], [0056]).  Graichen states spandex fibers are intrinsically sticky, as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McMurray (US 2004/0097151 A1) in view of Adamson (US 2,103,133 A) and Onoda (US 2010/0011479 A1), as evidenced by Graichen (US 5,885,910 A) and Ellis (Polymers – A Property Database, Second Edition, § Spandex Fibers) and/or Taylor (US 3,971,234 A).
	Regarding claim 14, McMurray discloses a bra (“brassiere” 64, 70: e.g. Fig. 8 – 10, 15, 16; ¶¶ [0006] – [0059]), comprising: a pair of bra cups, each bra cup in the pair having an inner edge and an outer edge, the inner edges configured to be coupled to one another (“cup portions”: e.g. Fig. 8 – 10, 15, 16; ¶¶ [0010], [0031], [0038], [0041], [0042], [0049], [0051], [0053] – [0056], [0058], [0059]); and a pair of bra wings, each bra wing in the pair having a first end and a second end, each first end being coupled to the outer edge of each bra cup, respectively, and the second end configured to be coupled to one another (e.g. Fig. 8 – 10, 15, 16); wherein at least one of the pair of bra cups and the pair of bra wings comprises 10: e.g. Fig. 1, 2, 11, 12; Abstract; ¶¶ [0007] – [0010], [0021], [0022], [0040], [0052]) comprising: an upper fabric layer knitted with a plurality of first polyester fibers and a plurality of first polyurethane (PU) fibers (“first knit fabric layer”, “first discrete fabric layer”, “first discrete knitted layer” 12: e.g. ¶¶ [0007] – [0010], [0040], [0041], [0052], [0053]); a lower fabric layer knitted with a plurality of 100% elastic fibers (“second knit fabric layer”, “second discrete fabric layer”, “second discrete knitted layer” 14: e.g. ¶¶ [0007] – [0010], [0040], [0041], [0052], [0053]); and a central fabric layer interposed between said upper fabric layer and said lower fabric layer, knitted with a plurality of wave-like second polyester fibers, wherein crest of said wave-like polyester fibers are intertwined with said upper fabric layer, and wherein troughs of said wave-like polyester fibers are intertwined with said lower fabric layer (layer of “spacer yarns” 16: e.g. ¶¶ [0040], [0042] – [0048], [0052], [0054] – [0056]), wherein the plurality of 100% elastic fibers is formed of uniformly continuous weft knitted loops such that the lower fabric layer features stretchability (“plain” layer of a “simple knit” construction: e.g. ¶¶ [0005], [0008], [0014], [0018], [0041], [0053]; cl. 1); and wherein the fabric structure is fabricated into the bra and said lower fabric layer is in close contact with a skin of a wearer (e.g. Fig. 8, 9; ¶¶ [0049], [0050]).
	With respect to the upper fabric layer McMurray discloses having first PU fibers, McMurray discloses the upper fabric layer includes spandex fibers (e.g. ¶¶ [0009], [0010], [0041]).  Spandex fibers are a species of polyurethane fiber (Ellis: e.g. p. 1047, Col. 1; Taylor: e.g. Col. 1, ll. 57 – 58).
	With respect to the lower fabric layer McMurray discloses having 100% elastic fibers, McMurray discloses the lower fabric layer includes spandex fibers (e.g. ¶¶ [0009], [0010], [0041]).  As noted above, spandex fibers are a species of polyurethane fiber, which Taylor notes are, by definition, 100% elastic (e.g. Col. 1, ll. 53 – 58).
	Although McMurray is not specific as to the plurality of second PU fibers being formed of uniformly continuous weft knitted loops such that the lower fabric layer further features stickiness, spandex fibers are known to have an intrinsic stickiness property with respect to skin (Graichen compares the stickiness of uncoated spandex fibers to spandex fibers which are coated in order to increase their stickiness with respect to skin: e.g. Col. 6, ll. 19 – 48).  McMurray discloses the second fabric layer is a “plain” layer (e.g. ¶ [0005]) and therefore is understood to describe unmodified spandex fibers, notwithstanding physical processing such as molding as McMurray discloses (e.g. ¶¶ [0010], [0016], 
	Although McMurray is not specific as to (I) the upper fabric layer being one knitted with a plurality of first polyethylene terephthalate (PET) fibers and a plurality of first PU fibers wherein said plurality of first PET fibers and said plurality of first PU fibers are arranged alternately and (II) the wave-like second polyester fibers in the central fabric layer being PET fibers, these features would have been obvious in view of Adamson and Onoda.
	With respect to (I), Adamson discloses a fabric knitted with a plurality of inelastic fibers (“inelastic yarn” 14) and a plurality of elastic fibers (“elastic yarn” 13), wherein the plurality of inelastic fibers and the plurality of elastic fibers are arrange alternately, this configuration of inelastic and elastic fibers being highly useful in supporting garments as it prevents riding up and down the wearer during natural movements (e.g. Fig. 2; p. 2, Col. 1, ll. 29 – 63).
	McMurray’s first PU fibers are elastic in order to provide a desirable amount of stretch and recovery properties to the fabric structure (e.g. ¶ [0041]).  Furthermore, McMurray’s fabric structure is used in inter alia supporting garments, as exemplified by the bra (e.g. Fig. 8 – 10, 15, 16; ¶¶ [0010], [0018], [0029] – [0031], [0037], [0038], [0041], [0042], [0049] – [0051], [0053] – [0056], [0058], [0059]).
	Onoda discloses garments including polyester fibers as inelastic fibers, and in particular PET fibers because PET fibers have good heat setting properties (e.g. ¶¶ [0025] – [0031]).  McMurray desires fibers in the upper fabric layer which have good heat setting properties so as to allow a desired shape to be held (e.g. ¶ [0010]).
	Therefore, it would have been obvious to modify McMurray’s upper fabric layer to be knitted with a plurality of first PET fibers as the polyester fibers as Onoda discloses and to be knitted such that said plurality of first PET fibers and said plurality of first PU fibers are arranged alternately as Adamson discloses, the motivation being to provide the fabric structure with the ability to prevent riding up and down of a supporting garment and to hold its desired shape.
	With respect to (II), as noted above, Onoda discloses garments including polyester fibers as inelastic fibers, and in particular PET fibers because PET fibers have good heat setting properties (e.g. ¶¶ 
	Therefore, it would have been obvious to modify McMurray’s central fabric layer such that the second polyester fibers are second PET fibers as Onoda suggests, the motivation being to provide the fabric structure with the ability to prevent riding up and down of a supporting garment and to hold its desired shape.

Response to Arguments
Applicant’s arguments, see p. 11, filed 27 July 2021, with respect to the objection to claim 2 have been fully considered and are persuasive.  This objection has been withdrawn.
	Applicant’s arguments, see pp. 11 – 12, filed 27 July 2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant's arguments, see pp. 12 – 16, filed 27 July 2021, with respect to the rejections under 35 U.S.C. 102 or 35 U.S.C. 103 have been fully considered but they are not persuasive.
	With respect to the rejections under 35 U.S.C. 102 in view of Martinet, Applicant asserts Martinet is not qualified as prior art, particularly asserting the instant application has a priority chain establishing an effective filing date which predates Martinet.  
	Notably, Applicant asserts prior Application Nos. 14/199,253 and 14/723,111 disclose a bra having a pair of bra cups each having inner and outer edges wherein the respective inner edges are configured to be coupled to one another, and disclose a pair of bra wings each having first and second ends wherein respective first ends are coupled to the outer edge of a bra cup and second ends configured to couple to one another.  As written, the recitation of coupling implies the cups and the wings are separately formed structures later united to form a bra.  Such specific descriptions, as opposed to other construction techniques, e.g. a single-piece construction as McMurray can describe (e.g. ¶ [0051]), do not appear in either the written or depicted portions of prior Application No. 14/199,253.  Therefore, it cannot be readily determined with certainty prior Application No. 14/199,253 describes a bra having a pair of bra cups each having inner and outer edges wherein the respective inner edges are configured to be coupled to one another, and disclose a pair of bra wings each having first and second ends wherein 
	Additionally, Applicant asserts prior Application Nos. 14/199,253, and 14/723,111 provide for a layer of sticky fibers forming an inner layer of at least one of the bra cups and the bra wings.  However, as discussed in the Office Action mailed 27 April 2021, prior Application No. 14/199,253 depicts an additional structure between the bra cups.  As such, there are additional structures introducing ambiguity as to whether the prior Applications adequately describe embodiments wherein specifically the bra cups or bra wings comprise the sticky fibers as claimed, notably as such a structure, or any additional structures, may be provided with the sticky fibers and not the cups or wings.
	Furthermore, with respect to claims 3, 4, and 6, Applicant asserts prior Application No. 14/199,253 adequately provides for a knitted fabric.  However, the examiner observes the written description of Application No. 14/199,253 does not describe knitting in any context, and the Figures therein do not clearly delineate a knitted structure.  At best, Fig. 1 of Application No. 14/199,253 depicts a structure wherein fibers extend through a fabric in a corrugated pattern (e.g. ¶ [0015]).  The examiner notes this is insufficient description to affirmatively state prior Application No. 14/199,253 relates to, even in part, knitted fabrics.  Since the written description of prior Application No. 14/199,253 fails to explicitly mention knitting, the Figures must necessarily supplement the written description with adequate depictions of knitted structures, and in this context prior Application No. 14/199,253 at best shows fibers alternating between plain fabrics layers.  That is, Fig. 1 of Application No. 14/199,253 depicts a structure devoid of any particular configuration for the fabric layers 11 and 13.
	Accordingly, prior Application Nos. 14/199,253 and 14/723,111 fails to support the necessary disclosures in order to establish an effective filing date earlier than Martinet.  The examiner no arguments are presented to overcome Martinet’s subject matter.  Therefore, the rejections under 35 U.S.C. 102 in view of Martinet are maintained to the extent consistent with the present amendments.
	With respect to the rejections under 35 U.S.C. 102 in view of McMurray, the examiner observes Applicant’s arguments only relate to a remedy under 35 U.S.C. 112 and do not address the subject matter of McMurray.  Therefore, the rejections under 35 U.S.C. 102 in view of McMurray are maintained to the extent consistent with the present amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783